DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of group and species in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 56, 57, 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-44, 46-48, 58, 59, and 61-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal (20120247765).
Regarding claim 40-43, 46, 47, 63, and 67, Agrawal discloses providing a porous (0028) sintered powder compact (meets reactive matrix composite) that contains a core 
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to vary the dissolution as disclosed by Agrawal since Agrawal discloses that the sintered powder compact can configured to have variable dissolution rates in brine (0019).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the parameters to achieve a desired result.  It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill in the subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  It is also obvious vary the parameters such as volume of the primary core and composite strength to achieve the claimed properties.  Agrawal discloses that the powder compact can be pressed and sintered for different dissolution rates and thus the properties of volume and composite strength can be varied to meet the dissolution rate as needed for various wellbore fluids.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 
Regarding claim 44, it is obvious to vary the parameters such as porosity in order to change the dissolution to achieve the claimed properties.  Agrawal suggests that the dissolution can be changed for different environments and thus the dissolution can be varied by variation in porosity.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 48 and 65, Agrawal discloses that the coating can include oxides of molybdenum, iron, and tungsten (claim 6).
Regarding claim 58, Agrawal discloses that the core can also be iron or nickel (claim 5).  This material will inherently have the claimed anodic properties since the same materials are being used.  

Regarding claim 61, Agrawal discloses that the coating can include oxides of molybdenum, iron, and tungsten (claim 6)(meets claimed catalyst limitation since the same compounds are used).
Regarding claim 62, Agrawal discloses that multiple layers can be used and indicates various compounds for the layers.  It would be obvious to use different materials of the disclosed layers since Agrawal discloses that many different materials can be used and also discloses that the core can be different from the layers (0020).
Regarding claim 64, Agrawal discloses that the coatings can include aluminum, magnesium and combinations thereof (0020).
Claim 66 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Agrawal (20120247765) as applied to claims above, and further in view of Speer (20120006562)
Speer discloses the use of a coating on an activation ball used in refracturing that
has a coating of polyvinylidene difluoride or Teflon (para. 0030).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the polymer coating as taught by Speer since Speer suggests that the polymer can improve corrosion resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AILEEN B FELTON/Primary Examiner, Art Unit 1734